NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 25, 2010
                                   Decided May 25, 2010

                                           Before

                               WILLIAM J. BAUER, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

No. 09-1659

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Northern District of
                                                    Illinois, Eastern Division.
       v.
                                                    No. 08 CR 451-1
REY MARTINEZ-LESPIER,
     Defendant-Appellant.                           Robert M. Dow, Jr.
                                                    Judge.



                                         ORDER

        Rey Martinez-Lespier—a Mexican citizen who was removed from this country in
2003—pleaded guilty in 2008 to re-entering the United States illegally. See 8 U.S.C.
§ 1326(a). The district court sentenced him to a 34-month term of imprisonment. Martinez-
Lespier appeals, but his appointed counsel has concluded that the appeal is frivolous and
moves to withdraw under Anders v. California, 386 U.S. 738 (1967). Martinez-Lespier has
filed a response, opposing counsel’s motion. See C IR. R. 51(b). We review only the potential
issues identified in counsel’s facially adequate brief and in Martinez-Lespier’s response.
See United States v. Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).
No. 09-1659                                                                            Page 2

      Martinez-Lespier has expressed no desire to withdraw his guilty plea, so counsel
properly refrains from examining the validity of the plea under Federal Rule of Criminal
Procedure 11. See United States v. Knox, 287 F.3d 667, 671-72 (7th Cir. 2002).

       Counsel considers challenging the district court’s calculation of the sentencing
guidelines range for Martinez-Lespier but concludes correctly that the court committed no
errors. The court accurately determined that Martinez-Lespier’s offense level was 13 and
that, with a total of 12 criminal-history points, he fell into criminal-history category V,
yielding a guidelines range of 30-37 months’ imprisonment.

        Counsel also examines whether Martinez-Lespier could challenge the
reasonableness of his sentence or the district court’s consideration of the sentencing factors
in 18 U.S.C. § 3553(a). But the court imposed a term of 34 months’ imprisonment, and we
would presume that a sentence within the guidelines range is reasonable. United States v.
Zohfeld, 595 F.3d 740, 743 (7th Cir. 2010). Nothing in this case rebuts that presumption. The
court also properly considered the factors outlined in § 3553(a). The court took note of
Martinez-Lespier’s significant criminal record—including prior illegal entry into the United
States—and his use of several aliases to evade detection, yet acknowledged that most of his
past crimes were “not that serious” and took place “15 or 20 years ago.” See 18 U.S.C.
§ 3553(a)(1). The court also reasoned that Martinez-Lespier’s status as a repeat offender,
his criminal history, and his willingness to ignore prior removal orders suggested a lack of
respect for the law, see id. § 3553(a)(2)(A), and concluded that the punishment he had
received in the past had not been adequate to deter him, see id. § 3553(a)(2)(B). It would be
frivolous to argue that the sentence was unreasonable.

       Martinez-Lespier, for his part, argues that his removal in 2003 (the proceedings of
which, he asserts, were unjust) should not have been used to establish the present illegal re-
entry offense. See 8 U.S.C. § 1326(a)(1), (d). But in Martinez-Lespier’s plea agreement, he
waived all appellate issues that might have arisen had he gone to trial, except for issues
related to the validity of the plea and the sentence imposed. The broad appeal waiver
would preclude our review of his § 1326(d) argument.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.